DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2. Claims 4, 11, 28 are generic to the following disclosed patentably distinct species: 
	
3. Regarding Claim 4: 
	4. Species A: Metric indicative of:
		A1. Parameter Value
		A2. Vital Sign Indicator
		A3. Measurement Attribute
		A4. Details of One or more Medical Symptoms
5. Regarding Claim 11:
	6. Species B: Indicator indicative of:
		B1. Parameter Value
		B2. Subject Normal Value
		B3. Subject Normal Range
		B4. Subject Normal Parameter Value Derived from a Subject Normal Value
		B5. Whether the Parameter Value is Greater/Lesser than Subject Normal Value
		B6. Whether the Parameter Value is Greater/Lesser than Subject Normal 					Parameter Value

		B8. Whether the Parameter Value is Greater/Lesser than Subject Normal Range
		B9. Magnitude of a Difference between Parameter Value and Subject Normal 					Value
		B10.  Magnitude of a Difference between the Parameter Value and Subject 					Normal Parameter Value
		B11. Parameter Value Change
		B12. Parameter Value Rate of Change
		B13. Parameter Value Trend

7. Regarding Claim 28,
	8. Species C: Measurement Attributes:
		C1. Exercise Indicator Indicative of Participation in Exerciese
		C2. Time of Day
		C3. Clothing State
		C4. Consumption of Feed or Beverage
		C5. Weight
		C6: Vital Sign Indicator
		C7. Details of One or More Medical Symptoms

9. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
to elect a single disclosed species from each group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
11. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
12. The breadth of the above species leaves a serious burden on the Examiner, as it includes a plurality of different measurements, measurement types, and general aspects of a subject which could be done by a large variety of devices. 
13. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
14. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
15. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly 
16. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
17. A telephone call was made to 858-707-4000 on 8/19/2021 to request an oral election to the above requirement, but did not result in an election being made.

Conclusion
	18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	19. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	20. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	21. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792